PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/395,875
Filing Date: 30 Dec 2016
Appellant(s): Kuniavsky et al.



__________________
Yixue Du
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/11/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al. (Towards Paper Based Diaper Sensors), in view of Vishinkin et al. (Nanoscale Sensor Technologies for Disease Detection via Volatolomics).
Regarding claims 1-3, McKnight discloses an apparatus for analyzing a sample comprising an absorber absorbing a liquid (Fig. 2, Fig. 3, Fig. 4), comprising:
3a waterproof, sealable package configured to enclose the sample to prevent contamination of the liquid (see: diaper), wherein the 4package comprises an outer surface (see: exterior surface of diaper) and an inner surface (see: interior surface of diaper), and wherein the package 5is made of a flexible material to allow a user to, subsequent to placing the sample 6in the package, seal and press the package to ensure that the inner 7surface of the package is in direct contact with the liquid absorbed by the liquid absorber (see: diaper which is configured to be secured to the user and the user’s skin, the user absorbs liquid when imbibing fluids/food and the user’s skin absorbs liquid when the user excretes liquid which is contained within the diaper);
9one or more sensors disposed on the inner 10surface of the package to be in direct contact with the liquid, wherein the printable sensors are configured to react with substances included in the liquid absorbed by the absorber (see: screen-printed paper sensors); 12and
13a plurality of electrical conductive traces on the 14inner surface of the package and coupled to the one or more sensors, thereby 15facilitating transmission of outputs of the sensors (see: electrical connections which couple the screen-printed paper sensors to a wireless interface).
McKnight does not explicitly disclose the one or more biological sensors being a printable carbon-nanotube based sensor.
Vishinkin teaches an analogous flexible sensor for volatolomic applications comprising a carbon nanotube layer manufactured with printing technologies, such as inkjet and nano-imprint lithography (pg. 6151/3. Nanomaterial based Flexible Sensors for Volatolomic Applications).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the sensor array in the device disclosed by McKnight, into a flexible printed CNT configuration, as taught by Vishinkin, since such a modification would have provided for the elimination of the negative effects of mechanical deformation to the sensor array (Vishinkin: pg. 6157/3.3. Flexible Nanoarrays Not Affected by Mechanical Deformation), which is necessitated by the flexible configuration of the device disclosed by McKnight.
Regarding the method limitations recited in claim(s) 1-3 the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).
Regarding claim 4, modified McKnight further discloses the sample comprises 2absorbent material that absorbs body fluid (see: diaper which is configured to be secured to the user and the user’s skin, the user absorbs liquid when imbibing fluids/food and the user’s skin absorbs liquid when the user excretes liquid which is contained within the diaper).
Regarding claim 5, modified McKnight further discloses the 4printable sensors are configured to detect one or more of: 5a biological substance; and 6a chemical substance (Vishinkin: pg. 6151/3. Nanomaterial based Flexible Sensors for Volatolomic Applications).
Regarding claim 6, modified McKnight further discloses one or more of: 3a microprocessor coupled to the printable sensors via the electrical 4conductive traces; 5a near-field communication (NFC) tag; and 6a radio-frequency identification (RFID) tag (Fig. 3, see: wireless interface and data acquisition circuit).
Regarding claim 7, modified McKnight further discloses the 2package is configured to hold one of: 3a soiled sanitary pad; 4a soiled diaper; and 5a soiled wound dressing (see: diaper).
Regarding claim 8, modified McKnight further discloses the3 YD Amendment B PARC-201613371iS01 (Final OAR).docpackage is disposable along with the sample (see: diaper).
Regarding claims 9-11, McKnight discloses an apparatus for analyzing menstrual fluid 2absorbed by a feminine hygiene product (FHP) (Fig. 2, Fig. 3, Fig. 4), the apparatus comprising:
3a waterproof, sealable package configured to enclose the FHP to prevent contamination of 4the menstrual fluid (see: diaper), wherein the package comprises an outer surface (see: exterior surface of diaper) and an inner surface (see: interior surface of diaper), and wherein the package is made of a flexible material to allow a user to, 6subsequent to placing the FHP inside the package, seal and press the package to 7ensure that the inner surface of the package is in direct contact with 8the menstrual fluid contained in the FHP (see: diaper which is configured to be secured to the user and the user’s skin, is fully capable of containing an FHP being used by the user);
10 one or more biological sensors disposed on the inner 10surface of the package to be in direct contact with the menstrual fluid, wherein the sensors are configured to react with substances included in the menstrual fluid (see: screen-printed paper sensors); and
13a plurality of electrical conductive traces on the 14inner surface of the package and coupled to the one or more sensors, thereby 15facilitating transmission of outputs of the sensors (see: electrical connections which couple the screen-printed paper sensors to a wireless interface).
McKnight does not explicitly disclose the one or more biological sensors being a printable carbon-nanotube based sensor.
Vishinkin teaches an analogous flexible sensor for volatolomic applications comprising a carbon nanotube layer manufactured with printing technologies, such as inkjet and nano-imprint lithography (pg. 6151/3. Nanomaterial based Flexible Sensors for Volatolomic Applications).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the sensor array in the device disclosed by McKnight, into a flexible printed CNT configuration, as taught by Vishinkin, since such a modification would have provided for the elimination of the negative effects of mechanical deformation to the sensor array (Vishinkin: pg. 6157/3.3. Flexible Nanoarrays Not Affected by Mechanical Deformation), which is necessitated by the flexible configuration of the device disclosed by McKnight.
Regarding the method limitations recited in claim(s) 9-11 the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).
Regarding claim 12, modified McKnight further discloses one or more of: 3a microprocessor coupled to the printable sensors via the electrical 4conductive traces; 5a near-field communication (NFC) tag; and 6a radio-frequency identification (RFID) tag (Fig. 3, see: wireless interface and data acquisition circuit).
Regarding claim 13, modified McKnight further discloses the3 YD Amendment B PARC-201613371iS01 (Final OAR).docpackage is disposable along with the FHP (diapers and FHPs are fully capable of being disposed).
Regarding claims 14-16, McKnight discloses a method for analyzing a sample comprising an absorber absorbing a liquid (Fig. 2, Fig. 3, Fig. 4), comprising:
3placing the sample inside a waterproof, sealable package to prevent contamination of the liquid (see: diaper), wherein the package comprises an outer surface (see: exterior surface of diaper) and an inner surface (see: interior surface of diaper), wherein the package is 5made of a flexible material (see: diaper);
6sealing and pressing surface of the package against the absorber to ensure 7that  the inner surface of the package is in direct contact with the liquid absorbed by the absorber (see: diaper which is configured to be secured to the user and the user’s skin, the user absorbs liquid when imbibing fluids/food and the user’s skin absorbs liquid when the user excretes liquid which is contained within the diaper), wherein the inner surface of the package 9includes one or more biological sensors disposed on the inner surface of 10the package (see: screen-printed paper sensors) and a plurality of printable electrical conductive traces directly 11printed onto the inner surface of the package and coupled to the one or more 12printable sensors (see: electrical connections which couple the screen-printed paper sensors to a wireless interface), and wherein the printable sensors are in direct contact with the liquid and are configured to react with one or more biological or chemical substances included in the liquid (Fig. 1, see: direct contact with skin and wetness);
13receiving outputs from the one or more printable sensors (Fig. 5); and
14analyzing the outputs of the printable sensors to obtain information 15associated with one or more biological or chemical substances included in the 5liquid absorbed by the absorber (Fig. 5).
McKnight does not explicitly disclose the one or more biological sensors being a printable carbon-nanotube based sensor.
Vishinkin teaches an analogous flexible sensor for volatolomic applications comprising a carbon nanotube layer manufactured with printing technologies, such as inkjet and nano-imprint lithography (pg. 6151/3. Nanomaterial based Flexible Sensors for Volatolomic Applications).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the sensor array in the device disclosed by McKnight, into a flexible printed CNT configuration, as taught by Vishinkin, since such a modification would have provided for the elimination of the negative effects of mechanical deformation to the sensor array (Vishinkin: pg. 6157/3.3. Flexible Nanoarrays Not Affected by Mechanical Deformation), which is necessitated by the flexible configuration of the device disclosed by McKnight.
Regarding claim 17, modified McKnight further discloses the package comprises one or more of: 3a microprocessor coupled to the printable sensors via the electrical 4conductive traces; 5a near-field communication (NFC) tag; and 6a radio-frequency identification (RFID) tag (Fig. 3, see: wireless interface and data acquisition circuit).
Regarding claim 18, modified McKnight further discloses the sample comprises one of2sample comprises one : 3a soiled sanitary pad; 4a soiled diaper; and 5a soiled wound dressing (see: diaper).
Regarding claim 19, modified McKnight further discloses disposing of the3 YD Amendment B PARC-201613371iS01 (Final OAR).docpackage along with the enclosed sample (diapers will inherently be disposed of after use and device lifespan).
Regarding claim 20, modified McKnight further discloses extracting health information associated with a user of the sample 3based on the one or more biological or chemical substances included in the liquid (Fig. 5).

(2) Response to Argument
Regarding the Appellant’s response to the rejections of claims 1 and 14:
The Examiner respectfully disagrees with the Appellant’s argument that a diaper is not analogous to “a waterproof, sealable package configured to enclose the sample”.  One having ordinary skill in the art would have recognized that a diaper has a degree of waterproofness (critical to containing bodily fluids) and that it is a sealable package capable of enclosing a sample of bodily fluids (has securing straps which enable the diaper to sealably interface with the user; and enable the diaper to be sealably folded around itself, which would enclose/seal bodily fluids within the outer surface of the diaper).
MPEP 2111.01 states: II.  IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
Since the prior art device and related method of use disclosed by McKnight and Vishinkin is fully capable of and discloses receiving a sample and subsequently sealed and pressed to ensure that the inner surface of the package is in direct contact with the liquid absorbed by the absorber (a diaper having a user placed within it, securing the diaper to the user via the straps, and then applying pressure onto the diaper), it is the position of the Examiner that the prior art device disclosed by McKnight and Vishinkin discloses “a package for enclosing a sample”.
Additionally, the scope encompassed by the recited limitations of the “apparatus” of claim 1 does not include “a sample comprising an absorber absorbing a liquid”.  There is no positive recitation of “a sample comprising an absorber absorbing a liquid” in the body of the claim.
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
The Examiner respectfully disagrees with Appellant’s argument that the cited prior art fails to disclose “the printable sensors are configured to react with substances included in the liquid absorbed by the absorber”.  The recitation of the instant sensors being “configured to react with substances included in the liquid absorbed by the absorber” does not limit the scope of the claims to “liquid sensors” or sensors comprising a chemical reagent which chemically reacts with the sample.  Since the printable sensors of the prior art device disclosed by McKnight and Vishinkin react with a sample by providing an electrical response when contacted with a biological fluid, it is the position of the Examiner that the prior art device disclosed by McKnight and Vishinkin discloses “the printable sensors are configured to react with substances included in the liquid absorbed by the absorber”.

Regarding the Appellant’s response to the rejection of claim 9:
The Examiner respectfully disagrees with the Appellant’s argument that the cited prior art fails to disclose “a waterproof, sealable package configured to enclose the FHP to prevent contamination of the menstrual fluid”.
The scope encompassed by the recited limitations of the “apparatus” of claim 9 does not include “a feminine hygiene product (FHP)”.  There is no positive recitation of “a feminine hygiene product (FHP)” as a component of the instantly claimed “apparatus” in the body of the claim.
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
A material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115.
MPEP 2111.01 states: II.  IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
Since the prior art device disclosed by McKnight and Vishinkin is fully capable of performing the instantly recited functions (the diaper disclosed by modified McKnight is fully capable of having a feminine hygiene product placed within it, and then be folded onto itself, and sealed via the straps), it is the position of the Examiner that the prior art device disclosed by McKnight and Vishinkin discloses “a waterproof, sealable package configured to enclose the FHP to prevent contamination of the menstrual fluid”.

Regarding the Appellant’s response to the rejections of claims 6, 12, and 17:
The Examiner respectfully disagrees with the Appellant’s argument that the cited prior art fails to disclose “a microprocessor coupled to the printable sensors via the printable electrical conductive traces”.
McKnight explicitly discloses the data acquisition circuit comprises an AD5933 analyzer (Analog Devices) which includes an impedance analyzing circuit which is capable of performing impedance spectroscopy on the sample (Figure 3; C. Interface Circuit). Since the device disclosed by McKnight teaches both the instantly recited structural limitations and functional capabilities, it is the position of the Examiner that the prior art device disclosed by McKnight and Vishinkin discloses “a microprocessor coupled to the printable sensors via the printable electrical conductive traces”.

Regarding the Appellant’s response to the rejections of claims 7, 13, and 18:
The Examiner respectfully disagrees with the Appellant’s argument that the cited prior art fails to disclose “the package is configured to hold one of: a soiled sanitary pad, a soiled diaper, and a soiled wound dressing”.
The instantly recited “sample” is recited in the preamble of the instant claims, and is directed towards a material or article worked upon by the instantly recited “package”.
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
A material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115.
Since the prior art device disclosed by McKnight and Vishinkin is fully capable of performing the instantly recited functions (the diaper disclosed by modified McKnight is fully capable of having a soiled sanitary pad, another soiled diaper, and a soiled wound dressing placed within it, and then be folded onto itself, and sealed via the straps), it is the position of the Examiner that the prior art device disclosed by McKnight and Vishinkin discloses “the package is configured to hold one of: a soiled sanitary pad, a soiled diaper, and a soiled wound dressing”.

Regarding the Appellant’s response to the rejections of claims 8, 14, and 19:
The Examiner respectfully disagrees with the Appellant’s argument that the cited prior art fails to disclose “the package is disposable along with the sample/FHP”.
Neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Since the prior art device disclosed by McKnight and Vishinkin is fully capable of performing the instantly recited functions (the diaper disclosed by modified McKnight is fully capable of having a sample/FHP placed within it, and then be thrown away), it is the position of the Examiner that the prior art device disclosed by McKnight and Vishinkin discloses “the package is disposable along with the sample/FHP”.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT J EOM/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        
Conferees:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797    

/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                          

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.